Nash, J.
The only question which we can determine in this case is, as to whether the judgment of the district court was manifestly against the weight of the evidence. After an examination of all the testimony, we cannot concur in the finding of the district coiirt. To our minds there had been, for five years prior to the commencement of this proceeding, not only a non-user'of the powers, franchises and privileges conferred upon this corporation, but there had also been a palpable misuse of them.
Under its charter this railway company had a right to construct and operate a railroad, as a common carrier and for the benefit of the public, from the town of Hazelton to the village of Leetonia. It assumed the performance of duties for the benefit of the public generally. It wholly failed, prior to the filing of the original information, to take any steps looking toward the accomplishment of this purpose. It condemned right of way and constructed a track about two and one-half miles in length, three feet, two inches wide, with heavy grades and sharp curves, to coal mines owned and operated by the principal corporators and stockholders of the railway company, and suitable only for the transfer of the coal from these mines to Hazelton, where there are other railroads. No passenger cars were put upon the road, no depots or freight-houses were constructed, and nothing done to secure, or accommodate, public traffic or travel. Judging from the things done by the corporation, its sole object was to furnish a means of transferring the products of the private mines, owned and operated by the principal incorporators and stockholders, to a place where they could be carried to market.

Judgment reversed and cause remanded.